Citation Nr: 0806556	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a laceration scar in the left maxillary region.  

2.  Entitlement to service connection for a sinus condition 
secondary to a laceration to the left maxillary region.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from October 1976 to February 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's facial scar is not manifested by gross 
asymmetry or distortion, tissue loss, elevation, depression, 
interference with function, or instability; it is less than 
13 centimeters long and 0.6 centimeters wide; and the total 
area affected is less than 39 square centimeters.  

2.  A sinus condition was not incurred in service and is not 
causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a laceration scar in the left maxillary region 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
4.118, Diagnostic Codes 7800 (2007).

2.  The criteria for service connection for sinusitis have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In April 2004 and January 2005, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claim of service connection for a sinus 
condition and the claim for an increased initial rating, 
respectively.  Although the January 2005 notice postdated the 
initial decision, which granted service connection, the claim 
was subsequently readjudicated.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  In a 
June 2006 Supplemental Statement of the Case, the veteran was 
provided notice of the disability rating and effective date 
regulations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the claim was not subsequently 
readjudicated, because the claims have been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See id.  The VA has also done everything 
reasonably possible to assist the veteran with respect to her 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  The record does indicate that not 
all private treatment records have been associated with the 
claims file.  There is no prejudice from the records' 
absence, however.  The evidence of record suggests that the 
outstanding private medical records report treatment for the 
veteran's sinus condition; there is no indication that the 
records include a nexus opinion.  The evidence of record 
already contains numerous symptomatic histories by the 
veteran, and it sufficiently establishes that the veteran has 
a current condition.  Because the evidence does not indicate 
that the private medical records offer any new information, 
the Board finds that the claims are ready for review.  

Increased rating 

The veteran currently has a 10 percent disability rating 
under Diagnostic Code (DC) 7800 for a facial scar.  Under DC 
7800, a 10 percent rating is provided when there is one 
characteristic of disfigurement.  A 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  

The eight characteristics of disfigurement, for purposes of 
evaluation, are:
	Scar 5 or more inches (13 or more centimeters) in length
	Scar at least one-quarter inch (0.6 centimeter) wide at 
widest part
	Surface contour of scar elevated or depressed on 
palpation
	Scar adherent to underlying tissue
	Skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 
        square centimeters
	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area 
        exceeding six square inches (39 square centimeters)
	Underlying tissue missing in an area exceeding six 
square inches (39 square 
        centimeters)
	Skin indurated and inflexible in an area exceeding six 
square inches (39 
        square centimeters)  (Note 1)

A June 2004 VA examination record reports that the veteran's 
nasal area scar was 2.1 centimeters (cm) long and 0.2 cm wide 
at the widest aspect.  The scar was noted to be hypopigmented 
compared to the surrounding skin, though the record later 
notes that the scar was hyperpigmented.  There was some 
tenderness on examination.  There was no adherence to 
underlying tissue, texture was regular, and the scar was 
stable.  Additionally, there was no elevation or depression 
of the surface contour and the scar was superficial.  There 
was no area of induration or inflexibility, inflammation, 
edema, or keloid formation.  

A March 2006 VA examination record notes that the lateral 
aspect of the left nasal labial crease had an approximately 2 
cm excision.  The examiner estimated that the scar was 2 
millimeters (mm) at its widest point.  The scar was noted to 
have two firm areas, one at the medial superior aspect and 
one at the inferior lateral aspect of the scar.  Both of the 
firm areas were approximately 3 mm in size.  The examiner 
noted that the scar had a shiny consistency and had a small 
stellate portion, approximately 6 millimeters long, at the 
inferolateral aspect overlying the lateral firm area.  The 
scar did not have hyperpigmentation or hypopigmentation.  The 
examiner stated there did appear to be some adherence to 
underlying tissue, which was exaggerated by asymmetry of the 
left and right nasal labial folds.  He stated that the left 
nasal labial fold appeared to be slightly deeper which he 
thought was likely secondary to scar bands.  There was no 
elevation or depression of the surface contour of the scar, 
but there was palpable firmness in the subcutaneous tissue.  
There was no evidence of ulceration or skin breakdown.  The 
scar was non-tender on examination.  There was no evidence of 
inflammation, edema, or keloid formation.  The scar was 
mobile and there was no noted asymmetry with dynamic 
movements of the face.  The examiner also noted another scar, 
which he stated was small and barely visible, along the left 
inferior orbital rim.  He stated that this scar was 
approximately 7 mm in length, with normal skin color and 
tone.  

An April 2006 VA examination record reports that the 
veteran's nasal area scar was 2 cm long and 0.1 cm wide at 
the widest aspect.  The scar was noted to be mildly 
hypopigmented compared to the surrounding skin, though it was 
later noted to be hyperpigmented.  There was some tenderness 
on examination.  There was no adherence to underlying tissue 
and the texture of the skin was regular.  The scar was 
stable, and there was no elevation or depression of the 
surface contour.  The scar was superficial, with no 
inflammation, edema, or keloid formation.  There was no area 
of induration or inflexibility in the area of the scar.  

Based on the foregoing, an initial rating in excess of 10 
percent is not warranted.  Although the evidence, namely the 
March 2006 examination record, reports that the veteran had 
some noticeable asymmetry, it was not noted to be "gross" 
and there is no evidence of tissue loss.  Additionally, the 
veteran's laceration scar is not manifested by more than one 
characteristic of disfigurement.  The scar is less than 13 cm 
in length and less than 0.6 cm wide, there is no evidence of 
elevation or depression, and the total area affected is less 
than 39 square centimeters.  Consequently, a rating in excess 
of 10 percent is denied.

Service connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that she has a sinus condition as a 
result of an in-service facial injury.  Service medical 
records indicate that the veteran had direct trauma to the 
left face and forehead, resulting in laceration, in December 
1978.  Records subsequent to the December 1978 injury do not 
report any findings of a residual injury to the sinuses.  A 
June 1979 service medical record reports complaints of sore 
throat and muscular aches, and the veteran was assessed with 
viral syndrome.  A January 1980 service medical record 
reports complaints of headache and nasal congestion, with no 
sinus drainage, and the records reports an assessment of 
viral syndrome and upper respiratory infection.  The veteran 
was prescribed Actifed and Tylenol.  The February 1979 
periodic examination record reports normal findings for the 
sinuses.  The February 1980 separation examination record 
reports the veteran's history of sinusitis.  No physical 
findings are noted.  

A December 1997 National Guard enlistment examination reports 
normal findings for the sinuses.  The record also reports the 
veteran's history of sinusitis, and the examiner notes that 
the veteran had "some seasonal nasal congestion" that she 
treated with over the counter medication.  

A June 2004 VA treatment record reports the veteran's 
complaints of bilateral nasal drainage and puffiness that she 
believed was worse on the left.  She also reported that her 
left ear was blocked up most of the time and she had 
postnasal drip with a dry cough and interference with 
breathing through the nose on the left side.  The veteran 
also reported having left frontal headaches occasionally at 
the site where she sustained the head injury.  The veteran 
denied any dyspnea at rest or exertion and she had no speech 
impairment.  The veteran reported that her symptoms were 
aggravated by the changing systems.  Physical examination 
revealed that the nasal mucosa was boggy and coated with 
clear secretions.  The examiner stated that it appeared to be 
possibly more erythematous on the left side than the right.  
The posterior pharyngeal wall was palpable.  Sinus X-rays 
indicated that the paranasal sinuses were normally developed 
and well-aerated.  There were no findings to suggest 
sinusitis.   

A March 2006 VA examination record reports the veteran's 
history of increased nasal obstruction and congestion, left 
greater than right nares.  The veteran reported that she has 
occasional episodes of sinusitis, which requires treatment 
with oral antibiotics approximately two times a year.  She 
reported that her symptoms included itchy, watery eyes and 
runny nose.  The veteran denied any sneezing or frequent 
purulent secretions.  The veteran reported that her 
secretions were usually thin and watery, especially in the 
spring and fall months.  She denied having any allergy 
testing, though she reported that her primary care physician 
recently ordered the tests.  The veteran denied previous 
sinus surgery or other nasal trauma.  The veteran reported 
that she had been treated with Allegra, Medent, and Nasonex, 
with some relief of her symptoms.  Physical examination 
revealed that the veteran's nares were bilaterally patent, 
though there was left greater than right inferior turbinate 
hypertrophy with dry, pale, boggy inferior turbinates.  The 
septum was midline, and there was no polyp, purulence, or 
additional lesion noted.  The nose was decongested with 
topical Lidocaine and Epinephrine and had a vigorous response 
to nasal decongestant.  The veteran reported a marked 
increase in nasal air flow with this application of 
decongestant and restoration of nasal breathing.  Examination 
of the nose after decongestant revealed no polyp, purulence, 
or mass.  The turbinates had recessed greatly to a normal 
position indicating largely mucosal hypertrophy.  There was 
no internasal scarring or synechia noted.  The dorsum of the 
nose was non-tender.  The oral cavity and oropharynx revealed 
fair dentition with partially edentulous mandible and 1+ 
tonsil bilaterally.  There was no posterior nasal drainage or 
purulence and no other additional lesions noted on the oral 
mucosa.  The examiner stated that based on internasal 
examination and veteran history, it appeared that the veteran 
had allergic rhinitis.  The examiner stated that he did not 
believe that the veteran's symptoms were related to her 
facial scars or result from her injury because he could 
identify no anatomic derangement of the bony facial skeleton.  
He added that the veteran's nares were bilaterally patent and 
there was no synechiae on the lateral nasal wall or the 
septum.  

An April 2006 VA examination record reports the veteran's 
history of bilateral nasal drainage and puffiness, worse on 
the left side, and left ear blockage most of the time.  The 
veteran had positive postnasal drip with dry cough, 
interference with breathing through the nose on the left.  
The veteran reported being symptomatic with left nose and ear 
congestion.  She denied any dyspnea at rest or exertion and 
had no speech impediment.  The veteran also reported left 
frontal headaches occasionally at the site where she 
sustained the injury.  She stated that her symptoms were 
aggravated with the changing seasons and reported that she 
takes over-the-counter sinus medication.  She denied being 
prescribed any antibiotics.  Physical examination noted that 
the nasal mucosa were boggy red and coated with clear 
secretions, and it appeared to be possibly more erythematous 
on the left than the right.  The posterior pharyngeal wall 
was clear and coated with a clear secretion.  No lymph nodes 
were palpable.  The record notes that X-rays were 
unremarkable, showing that the sinuses were normally 
developed and aerated.  

Service connection for a sinus condition secondary to an in-
service injury is not warranted.  The evidence does not 
indicate any residual sinus damage secondary to the in-
service facial injury, and a VA examiner has opined that the 
veteran's condition is not secondary to the injury.  Although 
the veteran has asserted that her sinus condition, diagnosed 
as allergic rhinitis, results from the in-service facial 
injury, the veteran, as a layperson, is not competent to 
comment on the etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  In this case, the competent 
medical evidence does not indicate that the veteran's 
allergic rhinitis results from the in-service injury; 
consequently, service connection is denied.  


ORDER

An initial rating in excess of 10 percent for laceration scar 
in the left maxillary region is denied.  

Service connection for a sinus condition is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


